—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about November 19, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of reckless endangerment in the first and second degrees and criminal mischief in the fourth degree, and placed him on probation for a period of 2 years, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. We see no reason to disturb the court’s determinations as to the credibility and reliability of testimony, and we reject appellant’s claim that the court materially misunderstood the testimony of appellant’s witness.
Concur — Wallach, J. P., Rubin, Williams, Mazzarelli and Saxe, JJ.